Citation Nr: 0602703	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right knee laceration, based on an initial 
grant of service connection.

3.  Entitlement to an increased (compensable) rating for 
residuals of a laceration and injury of the left index 
finger, based on an initial grant of service connection.

4.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right clavicle prior to April 
21, 2005, based on an initial grant of service connection.

5.  Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, evaluated as 10 percent 
disabling from April 21, 2005, based on an initial grant of 
service connection.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of a right knee injury, postoperative with 
arthritis and osteochondritis and granted service connection 
for residuals of a laceration of the right knee and left 
index finger, and residuals of a fracture of the right 
clavicle.  The RO assigned a non-compensable disability 
evaluation for each of the service-connected disabilities, 
effective from February 28, 2001.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected residuals of a fracture 
of the right clavicle, from zero to 10 percent disabling, 
effective from April 21, 2005, by a June 2005 rating 
decision.  Because he continues to disagree with the current 
rating assigned, the claim of an increased rating above 10 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran has been diagnosed with posteromedial 
instability, laxity of the anterior cruciate ligament, and 
arthritis and osteochondritis of the right knee.

4.  There is no competent medical evidence relating the 
veteran's residuals of an injury to the right knee, to 
include posteromedial instability, laxity of the anterior 
cruciate ligament, and arthritis and osteochondritis, to any 
event or injury in service or any applicable presumptive 
period thereafter.

5.  Prior to August 30, 2002, only the earlier criteria for 
rating the veteran's service-connected residuals of a 
laceration of the right knee are applicable.

6.  With respect to the period of time from August 30, 2002, 
neither the earlier nor the amended regulations are more 
favorable to the veteran in rating his service-connected 
residuals of a laceration of the right knee.

7.  Since the effective date of the grant of service 
connection, the veteran's service-connected residuals of a 
laceration of the right knee have been manifested by 
superficial scars with no evidence of pain, ulceration, 
adherence to underlying tissue, inflammation, or any other 
disability resulting from the scars, to include no limitation 
of function.

8.  Prior to August 26, 2002, only the earlier criteria for 
rating the veteran's service-connected residuals of a 
laceration and injury of the left index finger are 
applicable.

9.  With respect to the period of time from August 26, 2002, 
the earlier criteria for rating the veteran's service-
connected residuals of a laceration and injury of the left 
index finger are more favorable to the veteran.

10.  Since the effective date of the grant of service 
connection, the veteran's service-connected residuals of a 
laceration and injury of the left index finger have been 
manifested by limitation of motion of the distal 
interphalangeal joint of the index finger of his left hand; 
however, the veteran has been able to bring his finger to 
within 5.1 centimeters of the median tranverse fold of his 
palm.

11.  Since the effective date of the grant of service 
connection and prior to April 21, 2005, the veteran's 
service-connected residuals of a fracture of the right 
clavicle were manifested by occasional pain with no 
limitation of motion and no evidence of arthritis.

12.  From April 21, 2005, the veteran's service-connected 
residuals of a fracture of the right clavicle have been 
manifested by limitation of motion of the right shoulder to 
no worse than 130 degrees with x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for residuals of an 
injury to the right knee, to include posteromedial 
instability, laxity of the anterior cruciate ligament, and 
arthritis and osteochondritis.  38 U.S.C.A. §§ 1110, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

2.  The criteria for a compensable disability rating for 
residuals of a right knee laceration have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2005).

3.  The criteria for a 10 percent disability rating, but no 
higher, for residuals of laceration and injury of the left 
index finger have been met since the effective date of the 
grant of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 5153, 5220-5223, 
5225, 7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5153, 
5229, 7803, 7804, 7805 (2005).

4.  Prior to April 21, 2005, the criteria for a compensable 
disability rating for residuals of a fracture of the right 
clavicle were not met at any time since the effective date of 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2005).

5.  The criteria for a disability rating greater than 10 
percent for residuals of a fracture of the right clavicle 
have not been met at any time since April 21, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 
5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA). In the present case, a 
substantially complete application for the veteran's claims 
of entitlement to service connection was received on February 
28, 2001.  In an August 2001 rating decision of the RO, the 
veteran was granted entitlement to service connection for his 
right index finger disability, his left clavicle disability, 
and residuals of a laceration of his right knee and denied 
entitlement to service connection for other injury residuals 
of his right knee.  In a May 2002 Statement of the Case, the 
RO denied initial compensable ratings for the veteran's 
service-connected disabilities.  Only after that rating 
action and SOC were promulgated did VA, on August 14, 2003, 
and again on October 12, 2004, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claims, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claims, was provided to the veteran in July 
2005.  This action essentially cured the error in the timing 
of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  VA and the veteran attempted to 
obtain records regarding the veteran's 1981 right knee injury 
and treatment therefor, but both VA and the veteran 
determined that no such records were available.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in July 2001 and April 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the September 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, the veteran's testimony at an 
October 2002 hearing, and the reports of VA examinations of 
the veteran in July 2001 and April 2005.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, regarding each of the veteran's claims.

1.  Service connection for a right knee injury
To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

At the outset, the Board notes that residuals of a laceration 
of the veteran's right knee are already service-connected; 
however, the veteran is seeking service connection for 
additional disabilities of his right knee.  In June 1970 the 
veteran was treated for multiple abrasions and laceration of 
the right anterior knee.  The wounds were cleaned and closed 
with sutures.  In July 1970 the veteran was treated for 
superficial infection of the same wounds.  At the veteran's 
September 1971 separation examination, his lower extremities 
were evaluated as normal.  At a July 2001 VA examination, the 
veteran was diagnosed with posteromedial instability, laxity 
of the anterior cruciate ligament, and arthritis and 
osteochondritis of the right knee; therefore, the veteran 
does have current disabilities of his right knee beyond his 
service-connected disability.

However, medical expertise is required to relate a current 
disability to the veteran's military service or to the one-
year presumptive period thereafter for arthritis.  Whether 
certain symptoms can be said with any degree of medical 
certainty to be early manifestations of a disorder first 
diagnosed years later is a medical question requiring medical 
evidence for its resolution.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Clyburn v. West, 12 
Vet. App. 296 (1999).  In July 2001 the veteran reported 
that, post service, he had injured his right knee in a 
motorcycle accident in 1981.  That injury had required 
surgical reconstruction of the medial structures of the knee.  
In July 2001 the VA examiner opined that the veteran's injury 
to his right knee in 1981 accounted for most of the changes 
demonstrated on examination of the veteran.  In April 2005, 
another VA physician reviewed the veteran's claims file and 
examined the veteran.  The physician opined that the 
veteran's present right knee complaints could not be 
connected to the veteran's service-connected laceration 
residuals of the right knee.  He explained that the veteran's 
symptoms were more compatible with the right knee injury in 
1981 and that there was no medical evidence that would 
confirm that the veteran had a chronic right knee problem or 
an aggravation of the right knee problem following service.  
At the time of the veteran's discharge examination, he had no 
knee-related complaints.  He was not treated by a physician 
for his right knee until after the motorcycle accident in 
1981.

As discussed above, other than the laceration of the 
veteran's right knee and the residuals thereof, which are 
discussed further below, there is no evidence of a right knee 
disability in the veteran's service medical records.  
Further, there is no competent medical evidence linking any 
additional right knee disability to any event or symptoms in 
service or to any appropriate presumptive period thereafter.

Although the veteran clearly believes that he has some 
additional right knee symptoms that preceded the 1981 injury 
and that have persisted since that time, his statements are 
not competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his present right knee complaints began during his 
military service or within any relevant presumptive period 
thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's claim fails because there is no competent 
medical evidence relating any additional right knee 
disability, beyond the service-connected residuals of 
laceration of the right knee, to his military service or any 
relevant presumptive period thereafter.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a right 
knee injury, to include posteromedial instability, laxity of 
the anterior cruciate ligament, and arthritis and 
osteochondritis of the right knee, and the claim must be 
denied.

2.  Claims for higher ratings
The veteran has disagreed with the disability ratings 
assigned for his service-connected disabilities of the right 
knee, right clavicle, and left index finger.  Because this 
appeal is from the initial rating assigned to a disability 
upon awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

a.  Residuals of a laceration of the right knee
During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders 
such as the veteran's residuals of a laceration of the right 
knee.  This amendment was effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The law requires that 
for any date prior to August 30, 2002, the Board cannot apply 
the revised regulations.

The RO provided the old regulations to the veteran and his 
representative in an April 2002 Statement of the Case.  VA 
provided the old and the new regulations to the veteran and 
his representative in a July 2005 Supplemental Statement of 
the Case.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384.  In this 
case, the Board finds that neither the new nor the old rating 
criteria are more favorable to the veteran's claim because 
the veteran is not entitled to a compensable disability 
rating under either set of criteria.

At an April 2005 VA examination, the examiner noted a one-
centimeter by one-centimeter, flat, nonadherent, nontender 
scar just medial to the right patella one-third down from the 
superior aspect of the patella.  The texture of the skin was 
normal.  The examiner also noted a one and one-half-
centimeter by one-centimeter, flat, nonadherent, nontender 
scar just below the other scar but along the distal lower 
aspect and just medial to the right patella.  The texture of 
the skin was normal without any noted restriction.  The 
examiner explained that the scars residuals of the 
lacerations of the veteran's right knee in service were 
nonadherent and did not seem to affect the range of motion of 
the knee joint.

Prior to being amended, Diagnostic Code 7805 provided that 
scars were to be rated based upon limitation of function of 
the part affected.  Diagnostic Code 7804 provided a 10 
percent disability evaluation for superficial scars that are 
tender and painful on objective demonstration.  Diagnostic 
Code 7803 provided a 10 percent disability evaluation for 
scars that are poorly nourished, with repeated ulceration.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).  As amended, Diagnostic Cod e7805 provides that scars 
are to bed rated on limitation of function of the affected 
part.  Diagnostic Code 7804 provides a 10 percent disability 
evaluation for superficial scars that are painful on 
examination.  A superficial scar is defined as one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7803 provides a 10 percent disability evaluation for 
superficial scars that are unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2005).

The veteran is not entitled to a compensable rating for his 
service-connected residuals of a laceration of the right knee 
under either set of criteria, because symptoms warranting a 
compensable evaluation are not present in this case.  The 
scars are not tender, there is no evidence that the scars 
limit the function of the veteran's right knee, and the 
texture of skin is normal.  The veteran has symptomatology 
indicative of, at most, superficial, well-healed scars.  He 
has never alleged the scars have interfered with his earning 
capacity or, for that matter, that he has ever had to receive 
treatment for them.  Although the Board sympathizes with the 
veteran's complaints, the Board is constrained to abide by VA 
regulations.  Without impaired functioning as a result of the 
scars, or other abnormal findings such as tenderness or 
ulceration, he simply is not entitled to a compensable 
disability rating.  The veteran does not meet these criteria, 
and the preponderance of the evidence is against his claim of 
entitlement to a compensable rating at any time since the 
effective date of the grant of service connection.

b.  Residuals of a laceration and injury of the left index 
finger
During the pendency of this appeal, regulatory changes 
amended Diagnostic Code 5225 under which the veteran's 
service-connected left index finger disability is rated.  
This amendment was effective August 26, 2002.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  The law requires that for 
any date prior to August 26, 2002, the Board cannot apply the 
revised regulations.

The RO provided the old regulations to the veteran and his 
representative in an April 2002 Statement of the Case.  VA 
provided the new regulations to the veteran and his 
representative in a July 2005 Supplemental Statement of the 
Case.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384.  In this 
case, the Board finds that the old rating criteria are more 
favorable to the veteran's claim because the veteran is 
entitled to a 10 percent disability rating under the old 
criteria but is not entitled to a compensable disability 
rating under the new criteria.

Prior to being amended, Diagnostic Code 5225 provided a 10 
percent disability rating for favorable or unfavorable 
ankylosis of the index finger of the major or minor hand.  
With only one joint of a digit ankylosed or limited in its 
motion, the rating will be for favorable ankylosis when 
motion is possible to within 2 inches (5.1 centimeters) of 
the median transverse fold of the palm; otherwise, the rating 
will be for unfavorable ankylosis.  See 38 C.F.R. § 4.71a 
Diagnostic Codes 5220-5223, 5225 (2002).  On VA examinations 
in July 2001 and April 2005, the veteran showed limitation of 
motion of the distal interphalangeal joint of the index 
finger of his left hand; however, the veteran has been able 
to bring his finger to within 5.1 centimeters of the median 
tranverse fold of his palm.  He was able to touch his palm 
when making a fist in July 2001.  There was a gap of 1.5 
centimeters between his left index finger and the proximal 
transverse crease of his palm in April 2005.  Because motion 
is possible to within 5.1 centimeters of the median 
transverse fold of the palm, the veteran's limitation of 
motion of the distal interphalangeal joint should be rated 
for limitation of motion rated as favorable ankylosis of the 
index finger of the minor hand.  See Hill v. Principi, 3 Vet. 
App. 540, 542 (1992).

Therefore, the veteran is entitled to a 10 percent evaluation 
for his residuals of a laceration and injury of the left 
index finger under the old rating criteria since the 
effective date of the grant of service connection.  The 
amended rating criteria are less favorable to the veteran's 
claim.  As amended, Diagnostic Code 5229 provides a zero 
percent rating for limitation of motion of the minor index 
finger with a gap of less than one inch between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible.  Under both the old and 
amended criteria, a higher disability evaluation is available 
only for amputation of index finger at the proximal 
interphalangeal joint or proximal thereto or if both the 
metacarpophalangeal and proximal interphalangeal joints of 
the index finger are ankylosed and either is in extension or 
full flexion, or there is rotation or angulation or a bone, 
none of which is shown in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5153 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5153 (2005).  The preponderance of the evidence is 
against a disability rating greater than 10 percent at any 
time since the effective date of service connection.

In reaching this conclusions, the Board has considered the 
overall disability picture show by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  In so doing, the 
Board has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  The Board finds that a 10 percent disability rating 
considers the veteran's functional loss, pain, and weakness 
resulting from his left index finger disability.

The Board notes that additional disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the veteran has a scar on the 
anterior aspect of the index finger of the left hand, which 
is nontender, well-healed, and nonadherent.  There is no 
evidence that the scar limits the function of the veteran's 
left index finger beyond the limitation of motion already 
contemplated by the 10 percent disability rating.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the veteran's scar on his left 
index finger.

c.  Right clavicle
The veteran's residuals of a fracture of the right clavicle 
have been assigned staged ratings under Diagnostic Code 5203 
for impairment of the clavicle or scapula.  Prior to April 
21, 2005, the veteran's disability was evaluated as 
noncompensably disabling.  From April 21, 2005, the veteran 
has been assigned a 10 percent disability rating.  

Under Diagnostic Code 5203, a 10 percent disability rating is 
assigned for impairment of the clavicle or scapula manifested 
by malunion.  A 10 percent rating is also warranted where 
there is nonunion without loose movement.  Where there is 
nonunion with loose movement, a 20 percent disability 
evaluation is warranted.  A 20 percent disability evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  38 C.F.R. 4.71a, Diagnostic Code 
5203 (2005).  

Diagnostic Code 5203 also provides that impairment of the 
clavicle can be alternatively rated on impairment of function 
of the contiguous joint.  Id.  Under Diagnostic Code 5201, a 
20 percent disability rating is assigned for warranted when 
the range of motion of the major arm is limited to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  
Additionally, under Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  Where 
degenerative arthritis is established by x-ray findings and 
limitation of motion is noncompensable, a rating of 10 
percent is applicable for each major joint affected by 
limitation of motion.  Limitation of motion must be confirmed 
by objective evidence such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2005).

The preponderance of the evidence is against a compensable 
rating for the veteran's right clavicle disability prior to 
April 21, 2005.  There is no evidence of impairment of the 
clavicle manifested by malunion or nonunion of the clavicle.  
There is no evidence of limitation of motion or arthritis.  
At a July 2001 VA joints examination, the veteran had 
complete range of motion in his right shoulder.  The veteran 
complained of occasional pain in his right shoulder, 
especially when lying on the shoulder.  X-ray examination of 
the right shoulder showed a normal shoulder.

At an April 21, 2005 VA examination, the veteran complained 
of very infrequent discomfort over the right mid-clavicle 
region, with repetitive heavy lifting or with lying on the 
right shoulder.  He denied any functional restrictions of the 
right shoulder.  The veteran was able to flex his right 
shoulder forward to 160 degrees without pain and abduct his 
shoulder to 130 degrees without pain.  There was no weakness 
or fatigability with repetition against resistance.  There 
was no incoordination of the right shoulder.  There was no 
functional loss on range of motion examination.  There was no 
subluxation or laxity.  X-ray examination of the right 
shoulder showed mild arthritic changes at the 
acromioclavicular joint.  Based on this examination, the RO 
assigned a 10 percent disability rating apparently for 
degenerative arthritis of the shoulder with limitation of 
motion that is otherwise noncompensable.  The preponderance 
of the evidence is against a higher disability rating.  There 
is no evidence that the range of motion of the veteran's arm 
is limited to shoulder level, and there is no evidence of 
nonunion of the clavicle or dislocation of the clavicle or 
scapula.

In reaching these conclusions, the Board has considered the 
overall disability picture show by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  In so doing, the 
Board has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is manifested largely by pain.  The Board finds 
that a 10 percent disability rating from April 21, 2005, 
considers the veteran's functional loss, pain, and weakness 
resulting from his right shoulder disability.  A compensable 
rating prior to that date is not warranted.

4.  Extraschedular consideration
In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  The Board 
notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to skin, knee, finger, and 
shoulder disabilities; however, the medical evidence reflects 
that those manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any recent periods of hospitalization for his 
service-connected disabilities.

It is undisputed that the veteran's service-connected 
disabilities, particularly his left index finger disability, 
have an adverse effect on his employment, but it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issues of higher ratings to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

Entitlement to service connection for residuals of an injury 
to the right knee, to include posteromedial instability, 
laxity of the anterior cruciate ligament, and arthritis and 
osteochondritis, is denied.

Entitlement to a compensable disability rating for residuals 
of a laceration of the right knee at any time since the 
effective date of the grant of service connection is denied.

Entitlement to a 10 percent disability rating, but no higher, 
for residuals of a laceration and injury of the left index 
finger since the effective date of the grant of service 
connection is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to a compensable disability rating for residuals 
of a fracture of the right clavicle at any time since the 
effective date of the grant of service connection is denied.

Entitlement to a disability rating greater than 10 percent 
for residuals of a fracture of the right clavicle at any time 
since the April 21, 2005, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


